Exhibit 10.13

LOGO [g152866g27m16.jpg]

November 3, 2010

Mr. Michael Arnold

[REDACTED]

Dear Mr. Arnold:

We are pleased to offer you the position of President and Chief Executive
Officer of Ryerson Inc. (the “Company”). In such capacity, you shall be the
chief executive officer of the worldwide operations of Ryerson. Below are the
general terms and conditions of our offer. Your start date will be January 10,
2011. This offer is contingent upon successful completion of a background
investigation, reference checks, verification of your eligibility to work in the
United States and execution by you of the Company’s standard form of employee
confidentiality and trade secret agreements. This offer will expire if not
accepted by you on or before 11:59 p.m. on November 10, 2010.

COMPENSATION

Your base salary, on an annualized basis, will be $750,000, to be paid in
accordance with the Company’s regular payroll process and procedures during your
employment and will be subject to all applicable withholdings. Additionally, you
will be eligible to participate in the Company’s Annual Incentive Bonus (“AIP”)
program, commencing with plan year 2011. The AIP opportunity associated with
this position is 100% of base salary for “on target” performance.

You will be eligible to participate in the Company’s Participation Plan (the
“Plan”), subject to the terms and conditions of the Plan, with an allocation of
performance units equal to 1 percentage point of the management allocation
specifically available for the CEO role.

We agree to work with you to structure an additional incentive compensation
arrangement, the intent of which would be to provide you, in the event of a
Company liquidity event, with an after-tax economic return of between $2.8
million and $3.2 million.

VACATION

You will be entitled to six weeks of paid vacation annually.

BENEFITS

You and your qualified dependents will be eligible for coverage under our health
insurance programs, which provide medical, dental and vision benefits under the
terms of those plans. The premium for medical



--------------------------------------------------------------------------------

Mr. Michael Arnold

November 3, 2010

Page 2

 

insurance benefits for you and your qualified dependents will be fully paid by
the Company. In addition, the Company provides life insurance, accidental death
and dismemberment insurance, short term and long-term disability benefits and
travel accident insurance. You also will be able to enroll in the Company’s
401(k) plan.

AT WILL EMPLOYMENT

Your employment with the Company is at will, and either you or the Company may
terminate your employment at any time with or without cause. We ask that you
give us at least two weeks’ notice if you wish to terminate your employment.

SEVERANCE

In the event that the Company terminates your employment without cause, then the
Company shall pay to you an amount equal to fifty-two (52) weeks of your then
current base salary, which payment shall (a) be subject to and reduced by all
necessary and appropriate withholdings and deductions, (b) be paid to you in
periodic installments in accordance with the Company’s regular payroll schedule,
and (c) be contingent upon your executing a mutually acceptable release of the
Company and its affiliates.

Notwithstanding the foregoing, the Company’s obligation to make severance
payments to you, if any, pursuant to this paragraph shall terminate in the event
you secure employment, either as an employee or an independent contractor, with
Platinum Equity, LLC or one of its affiliates.

EXISTING AGREEMENT VIOLATION

You warrant to the Company that your employment by the Company does not violate
any existing agreement between you and any third party, nor will your employment
with the Company constitute a violation of any confidentiality or nondisclosure
agreement.

GENERAL

You agree that the provisions of this letter are severable; and, if any portion
thereof shall be declared unenforceable, the same shall not affect the
enforceability of all other provisions hereof. It is the intent of the parties
to this letter that if any portion of this letter contains provisions which are
held to be unreasonable, then in such event, a court shall fix the terms of such
agreement or shall enforce the terms and provisions hereof to the extent deemed
reasonable by the court.

This letter and the terms and conditions hereof are to be construed, governed
and interpreted in accordance with the laws the State of Illinois, without
giving effect to its conflict of law principles.

* * * * *



--------------------------------------------------------------------------------

Mr. Michael Arnold

November 3, 2010

Page 3

 

Should you have any questions about this letter, please contact Rob Archambault
at [REDACTED]. I look forward to the contribution you will make to the Company.
Enclosed are two copies of this letter. Please sign both copies and return one
to me.

 

Very truly yours,

/s/ Mary Ann Sigler

Mary Ann Sigler Vice President

 

AGREED TO AND ACCEPTED: By:  

    /s/ Michael Arnold

Date:  

            11/9/2010